Citation Nr: 1513564	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to SMC based on housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2013 and in July 2014, the case was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  (1) postoperative residuals of a left leg injury, with ankylosis of the left knee, paralysis of the peroneal nerve, foot drop, and 2 inch shortening (left leg disability) (rated 60 percent); (2) residuals of a cervical spine fracture, with right arm and shoulder weakness (neck disability)(rated 40 percent); and (3) amputation of the distal phalanx, left middle finger (left middle finger amputation)(rated 0 percent); they share a common etiology (an accident in service), and therefore are considered a single disability, and are rated 80 percent, combined, effective August 18, 1977; he has also been awarded a total disability rating based on individual unemployability (TDIU) and SMC for loss of use of the left foot, both also effective from August 18, 1977.

2.  The Veteran does not have an anatomical loss or loss of use of both feet, or of one hand and one foot; does not have blindness in both eyes with visual acuity of 5/200 or less; and is not shown to be permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person, as a result of service-connected disability.

3.  It is reasonably shown that by virtue of his service-connected disabilities the Veteran is confined to his dwelling and its immediate premises, unable to leave for more than short distances unattended.  

CONCLUSIONS OF LAW

1.  SMC based on the need for aid and attendance is not warranted.  38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352 (2014).

2.  SMC based on housebound status is warranted.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350(i) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

For the claim of SMC based on housebound status, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Regarding SMC based on the need for aid and attendance, a January 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and a December 2013 letter informed him of effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The Agency of Original Jurisdiction (AOJ) arranged for pertinent VA examinations in February 2010 and January 2014, and obtained an additional VA medical opinion in July 2014.  The Board finds that the reports of these VA examinations and additional opinion contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the service-connected disabilities, and constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

SMC - Aid and Attendance

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63.

Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities are: A left leg disability (with ankylosis of the knee, paralysis of the peroneal nerve with foot drop, and 2 inch shortening), rated 60 percent; a neck disability (residuals of a cervical fracture, with right arm and shoulder weakness), rated 40 percent; and amputation of the left middle finger (distal phalanx), rated 0 percent.  They share a common etiology (an accident in service), and are therefore considered as a single disability.  The combined rating (from August 18, 1977) is 80 percent.  A TDIU rating and SMC for loss of use of the left foot have also been assigned, both effective from August 18, 1977.

The medical evidence of record during the period of the current claim, to include all reports of treatment received from his private providers, does not show that the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; that he has blindness in both eyes with visual acuity of 5/200 or less; or that he is shown to be permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person, as a result of service-connected disability.

In the November 2008 claim (i.e., medical statement for consideration of aid and attendance benefits), it was noted that the Veteran's method of ambulation was by wheelchair and that he was accompanied by an attendant.  The private examiner indicated that the Veteran was not totally blind or bedridden.  The private examiner indicated that the Veteran was able to leave home for short distances unattended, and was not permanently confined to his home or immediate area.  The private examiner further indicated that the Veteran was able to physically and mentally protect himself in his daily environment, independently dress or undress, independently attend to wants of nature, and independently keep himself clean, but was not able to independently walk unassisted.  Regarding diagnoses and pertinent manifestations, the private examiner cited the Veteran's difficulty with ambulating, history of heart problems, and back pain.

On an October 2009 medical statement for consideration of aid and attendance benefits, it was noted that the Veteran's method of ambulation was by wheelchair and that he was accompanied by an attendant.  The private examiner indicated that the Veteran was not totally blind or bedridden.  The private examiner did indicate that the Veteran was not able to leave home for short distances unattended, and that he was permanently confined to his home or immediate area.  The private examiner further indicated that the Veteran was not able to physically and mentally protect himself in his daily environment, independently dress or undress, independently attend to wants of nature, independently keep himself clean, or independently walk unassisted.  Regarding diagnoses and pertinent manifestations, the private examiner cited the Veteran's severe diabetes mellitus, severe arthritis in left leg with knee surgery, spinal fusion (limiting his walking to only a few feet while holding onto something), and how easy it was for him to lose balance.

On February 2010 VA aid and attendance/housebound examination, it was noted that the Veteran was accompanied by his wife and grandson and ambulated with wheelchair or walker.  The examiner noted that the Veteran "can take care of self" and "can travel beyond his living area."  Examination of his feet revealed that he did not have painful motion, disturbed circulation, weakness, atrophy of musculature, tenderness, heat, redness, or instability in either foot.  Examination of his hands revealed that joint function in all fingers (except for the left middle finger, which was absent due to amputation) was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of his eyes revealed that his best corrected vision was better than 5/200 in both eyes.  The examiner noted that the Veteran needed aid for ambulation in the form of manual assistance (from another person), wheelchair, and walker (for short distances).  The examiner opined that the Veteran was able to leave home or the immediate premises, but only if he had immediate assistance (currently provided by his wife and grandson).  The examiner noted that the Veteran had a permanent restriction of limitation in ambulation due to fusion of his left knee.

At the February 2010 VA examination, regarding his service-connected left leg disability with left knee and foot residuals, the Veteran reported the following overall functional impairments: his left knee was not stable and he had a lot of pain and swelling; he was unable to bend his left knee or ambulate effectively; and he was unable to control his left foot and had trouble moving the foot up and down.  Regarding his service-connected cervical spine disability, he reported that his overall functional impairments from this condition were that he had trouble bending, he had weakness on his right side, and had leg pain.  Regarding his service-connected left middle finger amputation, he reported that he did not experience any overall functional impairment from this condition.

In a July 2010 statement, the Veteran asserted: "I need help with my daily living.  I am unable to take a bath without help.  I need help getting dress[ed].  I am unable to leave home unassisted.  I cannot protect myself.  My service connected injuries [have] become worse.  The injury to my neck has cause[d] severe pain to my back and legs.  I have to depend on my wife to help with my daily living.  I am unable to stand without help."

At the November 2012 hearing, the Veteran testified that he could no longer get around by walker and that his disability had worsened since the February 2010 VA examination.  He testified that he was "sometimes" able to leave his house by himself, but he indicated that he used a motorized wheelchair and therefore always needed somebody else to assist him and drive him.  His wife testified that she had to help him with activities such as bathing, dressing, and washing.

In a January 2014 statement, the Veteran's daughter contended that his health had deteriorated to the point that he could not walk or clean himself.  She also noted that her mother, brothers, and son (i.e., the Veteran's wife, sons, and grandson) helped out with his care, but that it was difficult for them.

On January 2014 VA aid and attendance/housebound examination, the examiner noted that the Veteran was not permanently bedridden, but also noted that he could not travel beyond his current domicile (he was transported to the examination by a specially equipped van, and was accompanied by his wife).  In describing his typical day, it was noted that his wife helped him with activities such as washing up, getting him dressed, helping him get into his wheelchair, providing care for urinary tract infections and diabetes, and preparing meals.  It was also noted that as of the past September, a nurse came once a week to check his blood pressure, urinary catheter, and heart.  Impairments which affected his ability to protect himself from the daily environment were noted to be his morbid obesity and the fact that he was wheelchair-bound.  In terms of self-care skills, it was noted that the Veteran was unable to perform self-feeding.  It was noted that he could not walk without the assistance of another person and that he required a wheelchair, but that his circumstances where he could leave the home were unrestricted.  His functional impairments were noted to be permanent.  Examination of his lower extremities revealed limitation of joint motion, and the Veteran reported that he would fall if he stood up and that he needed assistance for propulsion.  Examination of his upper extremities revealed mild or moderate impairment on the left and severe impairment on the right, resulting in some difficulty in ability for self-feeding and toileting ability, and marked difficulty in ability to dress and undress, self-bathe, and self-groom.  Examination of his eyes revealed that his best corrected vision was better than 5/200 in both eyes.

On the January 2014 VA examination, for each of the diagnoses of hypertension, type II diabetes mellitus, asthma, high cholesterol, acid reflux, status post cervical fusion, sleep apnea, congestive heart failure, chronic urinary tract infection, and gout, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis."  For the diagnosis of status post left knee fusion, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis, but when paired with his obesity, Veteran has decrease[d] mobility."  For the diagnosis of obesity, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis alone, but when combined with his left knee fusion, [he has] decrease[d] mobility."  For the diagnosis of anemia, the examiner noted that the "Veteran [is] advised to discuss with PCP, results written."  For the diagnosis of "Arthritis all over - neck, shoulder, arm, hands," the examiner did not make any additional notes.

In a July 2014 addendum medical opinion, a VA physician reviewed the entire record, noted the Veteran's three service-connected disabilities (as outlined above), and also noted that the Veteran had nonservice-connected disabilities that profoundly affected his performance, which were morbid obesity, diabetes on insulin, urinary catheter and urinary tract infections, and generalized arthritis and weakness.  The physician opined that the Veteran's service-connected disabilities on their own would not require Aid and Attendance or preclude his leaving the home since he had a motorized wheelchair.

The pertinent evidence of record (to include in the VA examination findings summarized above) shows that the Veteran does not have an anatomical loss or loss of use of both feet, or of one hand and one foot; is not blind in both eyes with visual acuity of 5/200 or less; and he is not permanently bedridden.  While the evidence does reflect he requires regular assistance from another person for daily self-care functions, such need is not due to his service-connected disabilities, alone, but in large measure is due to co-existing nonservice-connected disabilities of diabetes and obesity.  Consequently, the criteria for establishing entitlement to SMC based on the need for aid and attendance are not met.  The preponderance of the evidence is against this claim, and the appeal in this matter must be denied.

SMC - Housebound Status

Under 38 U.S.C.A. 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and he is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).

The Veteran's service-connected disabilities (as stated above) are a left leg disability (with ankylosis of the knee), peroneal nerve paralysis with foot drop, and 2 inch shortening, rated 60 percent; a neck disability (residuals of cervical spine fracture, with right arm and shoulder weakness), rated 40 percent; and left middle finger amputation (of the distal phalanx), rated 0 percent.  The combined schedular rating is 80 percent.  They share a common etiology (an accident in service) and are therefore considered as a single disability.  A TDIU rating and SMC for loss of use of the left foot have also been in effect from August 18, 1977.  Because the  TDIU rating is predicated on a single service-connected disability, it is equivalent to a 100 percent schedular rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (an award of TDIU predicated on a single disability may form the basis for an award of SMC at the housebound rate).  Therefore the requirement for the housebound rate of a single service-connected disability rated 100 percent is met.  

Furthermore, the medical evidence in the record reasonably shows that the service connected disability has been progressing in severity, and now renders the Veteran confined to the immediate premises of his dwelling, unable to leave unattended for more than brief periods, i.e., that due to the service-connected disabilities he is permanently housebound.

In November 2008, a private examiner opined that the Veteran was able to leave home for short distances unattended, and was not permanently confined to his home or immediate area.  However, the following year, in an October 2009 medical statement, the private examiner indicated that the Veteran was unable to leave home for short distances unattended, and was permanently confined to his home or immediate area.  On February 2010 VA aid and attendance/housebound examination, the examiner noted that the Veteran "can travel beyond his living area", indicating that the Veteran was able to leave home/its immediate premises, but only if he had immediate assistance (currently provided by his wife and grandson).  At the November 2012 hearing, the Veteran testified that he was "sometimes" able to leave his house by himself, but he indicated that he used a motorized wheelchair and therefore always needed somebody else to assist him and drive him.  On January 2014 VA aid and attendance/housebound examination, it was noted that the Veteran could not travel by himself beyond his current domicile (he was transported to the examination by a specially equipped van, and was accompanied by his wife), though it was noted that the Veteran's circumstances where he could leave the home [attended] were unrestricted.  In a July 2014 addendum medical opinion, a VA physician who reviewed the entire record, and noted the Veteran's service-connected disabilities (opined that the Veteran's service-connected disabilities on their own would not preclude his leaving his home (since he had a motorized wheelchair).

This record shows that the Veteran is wheelchair-bound due to service-connected disabilities, unable to leave unattended the immediate premises of his home (except for brief periods/short distances) without the assistance of others.  While the VA physician in July 2014 opined that the Veteran's service-connected disabilities on their own would not preclude his leaving the home since he had a motorized wheelchair, the Board finds that being limited to a motorized wheelchair when he leaves home is the equivalent of being unable to leave home unattended.  Accordingly, the Board finds that due to his service-connected disabilities, the Veteran is factually shown to be housebound.  The criteria for establishing entitlement to SMC at the housebound rate are met.


ORDER

The appeal seeking entitlement to SMC based on the need for aid and attendance is denied.

Entitlement to SMC based on housebound status is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


